

	

		II

		109th CONGRESS

		1st Session

		S. 1277

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 21, 2005

			Mr. DeWine introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to require hospitals and critical access hospitals, as a condition of

		  participation under the medicare program, to meet certain requirements in order

		  to advertise that the hospital has the capability of addressing emergency and

		  acute coronary syndromes.

	

	

		1.Short titleThis Act may be cited as the

			 Heart Attack Safety Act of

			 2005.

		2.Additional medicare

			 condition of participation for hospitals and critical access hospitals

			(a)Additional

			 condition of participationSection 1866(a)(1) of the

			 Social Security Act (42 U.S.C.

			 1395cc(a)(1)) is amended—

				(1)in subparagraph (U), by striking

			 and at the end;

				(2)in subparagraph (V), by striking the period

			 at the end and inserting , and;

				(3)by inserting after subparagraph (V) the

			 following new subparagraph:

					

						(W)in

				the case of hospitals and critical access hospitals, not to advertise (whether

				through written, radio, television, electronic, or any other medium) that the

				hospital or critical access hospital has the capability of addressing emergency

				or acute coronary syndromes unless the hospital or critical access hospital

				meets requirements established by the

				Secretary.

						;

				and

				(4)by adding at the end the following new

			 sentence: For purposes of subparagraph (W), a hospital or critical

			 access hospital that characterizes itself as having a chest pain

			 center shall be considered to be advertising that the hospital or

			 critical access hospital has the capability of addressing emergency or acute

			 coronary syndromes..

				(b)RequirementsBy not later than 1 year after the date of

			 enactment of this Act, the Secretary of Health and Human Services shall

			 establish by regulation requirements under section 1861(a)(1)(W) of the Social

			 Security Act, as added by subsection (a), for hospitals and critical access

			 hospitals that wish to advertise that the hospital or critical access hospital

			 has the capability of addressing emergency or acute coronary syndromes.

			(c)Effective

			 dateThe amendments made by

			 this section shall apply to medicare participation agreements in effect,

			 entered into, or renewed on or after the date that is 1 year after the date of

			 enactment of this Act.

			

